Exhibit News Release February 28, 2010 Merck KGaA and Millipore Announce Transaction ● Merck to acquire all outstanding Millipore shares for US$ 107 per share in cash, creating a world-class partner for the life science sector ● Agreed transaction valued at approximately € 5.3 billion (US$ 7.2 billion) ● Combination will create a € 2.1 billion (US$ 2.9 billion) partner for the Life Science sector and transform Merck Chemicals ● Combined business will have significant scale in high-growth bioresearch and bioproduction segments ● Merck intends to retain Millipore’s headquarters in Billerica, Massachusetts Darmstadt, Germany and Billerica, MA - February 28, 2010 – Merck KGaA, a global pharmaceutical and chemical company, and Millipore Corporation (NYSE: MIL), a leading Life Science company based in Billerica, Massachusetts, USA, today announced that they have entered into a definitive agreement under which Merck KGaA will acquire all outstanding shares of common stock of Millipore, for US$ 107 per share in cash, or a total transaction value, including net debt, of approximately € 5.3 billion (US$ 7.2 billion). The transaction was approved by the boards of directors of both companies. Millipore and Merck will create a € 2.1 billion (US$ 2.9 billion) world-class partner for the Life Science sector, achieving significant scale in high-margin specialty products with an attractive growth profile. “This transaction is very attractive to shareholders, customers and employees of both companies,” said Dr. Karl-Ludwig Kley, Chairman of the Executive Board of Merck. “This is a combination with an excellent strategic fit, which will allow us to cover the entire value chain for our pharma and biopharma customers, offering integrated solutions beyond chemicals.” Page 1 of 7 Merck KGaA Frankfurter Strasse 250Head
